Citation Nr: 1725302	
Decision Date: 07/03/17    Archive Date: 07/18/17

DOCKET NO.  13-07 030	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUE

Entitlement to service connection for tinnitus.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

A. Hemphill, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the Marine Corps from July 1963 to July 1967.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an October 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin, which granted service connection for bilateral hearing loss and denied service connection for tinnitus.

In April 2017, the Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge (VLJ).  During the hearing, the Veteran verbalized a waiver of AOJ review of additionally submitted evidence.  A transcript of that hearing is of record.

FINDING OF FACT

Resolving all doubt in the Veteran's favor, tinnitus is etiologically related to his period of active service.


CONCLUSION OF LAW

The criteria for entitlement to service connection for tinnitus are met.  38 U.S.C.A. §§ 1110, 1154, 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.303, 3.304 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As the Board's decision to grant the tinnitus claim is completely favorable, no further action is required to comply with the Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations regarding this issue.

Establishing service connection generally requires medical evidence or, in certain circumstances, lay evidence showing (1) a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. App. 498 (1995).

The Veteran has a current diagnosis of tinnitus; therefore, the first element of service connection is satisfied.  Review of the record, to include evidence regarding the circumstances of his service and his testimony, acoustic trauma is conceded.

The question remains whether there is a nexus, or link, between the current shown tinnitus and the Veteran's military service.  The Veteran's STRs are silent for complaints, diagnoses and treatment for tinnitus.  Post service treatment records lack evidence of complaints of ringing in the ears until noted in a May 2011 private audiological examination report.

The May 2011 private audiological examination shows that the Veteran has long standing tinnitus.

The Veteran was afforded a VA examination in August 2011.  The Veteran reported that he first noticed tinnitus several years after active duty in Vietnam.  The examiner opined that tinnitus was less likely caused by or a result of military noise exposure due to the report of tinnitus several years post-service.  He further opined that tinnitus is less likely as not associated with hearing loss.  The examiner noted the Veteran's occupational and recreational noise exposure as a possible cause of tinnitus.

At the April 2017 hearing, the Veteran clarified that he has experienced tinnitus since service; however, the tinnitus increased several years after service.  He further testified that he got used to the ringing.

The Veteran is competent to report both the onset and continuation of tinnitus symptoms.  Based on the Veteran's credible and competent testimony regarding onset, and the in-service onset of his service-connected hearing loss, the Board finds that the evidence is at least in relative equipoise regarding whether the current tinnitus began during service.

Resolving any doubt in the Veteran's favor, service connection for the Veteran's tinnitus is granted.  38 U.S.C.A. § 5107 (b) ; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

ORDER

Service connection for tinnitus is granted.



____________________________________________
Nathaniel J. Doan
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


